Exhibit 99.1 PRESS RELEASE - FOR IMMEDIATE DISTRIBUTION Dated:April 19, 2010 Quarterly Earnings Results Reported by Citizens Bancorp [Blackstone, Virginia]Citizens Bancorp of Virginia, Inc. (the “Company”) (OTCBB: CZBT), the parent company of Citizens Bank and Trust Company (the “Bank”), reported net income of $608 thousand, or $0.26 per share for the quarter ended March 31, 2010.Net income for the first quarter of 2009 was $710 thousand, which was $0.30 per share or $0.04 greater than the same quarter for 2010.The return on average assets for the three months ended March 31, 2010 was 0.76% as compared to the same period in 2009 when the return was 0.95%.The Company also reported consolidated total assets of $326.4 million or an increase of $5.4 million or 1.7% from the $321.0 million at December 31, 2009.Year-over-year total asset growth at March 31, 2010 was $19.9 million or 6.5% greater than at March 31, 2009.The economic recession’s prolonged effects on borrowers and higher FDIC insurance premiums continue to plague financial institutions, nationwide.The Bank’s quarterly earnings were affected by a higher level of non-accrual loans, a higher provision for loan losses, lower non-interest income and higher deposit insurance costs. The Company’s fully tax-equivalent net interest margin improved to 4.10% for the three months ended March 31, 2010 as compared to 3.96% and 3.98% for the three months ended March 31, 2009 and December 31, 2009, respectively.The net interest margin improved primarily due to the 55 basis point decrease in the cost of interest bearing deposits which was 1.94% for the quarter ended March 31, 2010 as compared to 2.49% for the year-ago period.Non-accrual loans averaged $5.6 million for the quarter-ended March 31, 2010 as compared to $1.4 million and $4.8 million for the quarters ended March 31, 2009 and December 31, 2009, respectively. Management recorded $300 thousand in provision for the allowance for loan losses during the quarter ended March 31, 2010; this compares to $45 thousand in the year-ago quarter ended March 31, 2009 and $475 thousand in the quarter-ended December 31, 2009.While the rate of increase in non-accrual loans has slowed, management recognizes that many borrowers will continue to struggle until an economic recovery takes hold and this is the primary reason for additional provision during the quarter.Improving economic conditions are likely to bring about a healthier credit environment for borrowers and management expects that this is likely to reduce the amount of loan loss provision required for the remainder of the year. Non-interest income for the first quarter ended March 31, 2010 was $557 thousand as compared to $597 thousand and $681 thousand for the three months ended March 31, 2009 and December 31, 2009, respectively.The decrease of $40 thousand from the quarter ended March 31, 2009 to March 31, 2010 is attributed to $26 thousand decline in deposit account fees, $12 thousand decline in gains on sale of loans, and $24 thousand decrease in other income.The decline in other income was due to a one-time rebate of $20 thousand received in March 2009.Offsetting these decreases in non Pageof 1 of 5 interest income was $23 thousand increase in ATM fee income for the quarter ended March 31, 2010 as compared to the year-ago quarter. Non-interest expense totaled $2.368 million for the three months ended March 31, 2010, which is $136 thousand or 6.1% greater than the period ended March 31, 2009.The reported year-over-year increase is primarily due to higher FDIC deposit insurance premiums in the amount of $88 thousand and a $47 thousand increase related to costs associated with employee salaries and benefits. President and CEO, Joseph D. Borgerding commented, “Management is pleased with the Bank’s growth and improvement in the net interest margin which contributed to an increase in net interest income of $269 thousand for the first quarter of 2010.The Bank continues to take a conservative approach in providing for potential loan losses; however, we are hopeful that loan losses may stabilize if economic conditions continue to improve.” Citizens Bank and Trust Company was founded in 1873 and is the second oldest independent bank in Virginia.The Bank has eleven offices in the Counties of Amelia, Chesterfield, Mecklenburg, Nottoway and Prince Edward, along with one branch in the city of Colonial Heights and one in the Town of South Hill, Virginia.Citizens Bancorp of Virginia, Inc. is a single bank holding company headquartered in Blackstone, Virginia and the Company’s stock trades on the OTC Bulletin Board under the symbol “CZBT”.Additional information on the Company is also available at its web site: www.cbtva.com. Citizens Bancorp of Virginia, Inc. cautions readers that certain statements in this release may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Although the Company believes that its expectations with respect to these forward-looking statements are based upon reasonable assumptions within the bounds of its business operations, there can be no assurance that the actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.For more details on factors that could affect expectations, see the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 and its other filings with the Securities and Exchange Commission. Pageof2 of 5 CITIZENS BANCORP OF VIRGINIA, INC. AND SUBSIDIARY Consolidated Balance Sheet (Dollars in thousands, except share data) March 31, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair market value Restricted securities Loans, net of allowance for loan losses of $2,911 and $2,673 Premises and equipment, net Accrued interest receivable Other assets Other real estate owned Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits $ $ FHLB advances Other borrowings Accrued interest payable Accrued expenses and other liabilities Total liabilities $ $ Stockholders' Equity Preferred stock, $0.50 par value; authorized 1,000,000 shares; none outstanding $
